TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                      JUDGMENT RENDERED DECEMBER 30, 2014



                                     NO. 03-12-00669-CR


                                 The State of Texas, Appellant

                                                v.

                               Marcus Tyler Scheffield, Appellee




           APPEAL FROM 274TH DISTRICT COURT OF COMAL COUNTY
         BEFORE CHIEF JUSTICE JONES, JUSTICES GOODWIN AND FIELD
            REVERSED AND REMANDED -- OPINION BY JUSTICE FIELD




This is an appeal from the order entered by the district court suppressing appellee’s statements to

the New Braunfels Police Department. Having reviewed the record and the parties’ arguments,

the Court holds that there was reversible error in the order. Therefore, the Court reverses the

district court’s order and remands the case for further proceedings. Because appellee is indigent

and unable to pay costs, no adjudication of costs is made.